Citation Nr: 0700240	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-42 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 
2003, for the grant of a 10 percent evaluation for 
hemorrhoids.  

2.  Entitlement to an effective date earlier than March 19, 
2003, for the grant of a 10 percent evaluation for a post-
operative anal fissure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 brief in support of the veteran's claims, 
the veteran's representative raised the matter of clear and 
unmistakable error (CUE) in the February 2002 rating decision 
that denied an increased evaluation for the veteran's 
hemorrhoids and post-operative anal fissure.  The 
representative argued that the RO did not consider a February 
1999 colonoscopy report from Dr. G. W. because the report was 
not listed among the evidence or discussed in the body of the 
rating decision.  

This is the first time the veteran's representative has 
raised the issue of CUE and the RO has not had the 
opportunity to address the issue of CUE, as the brief was 
submitted after the appeal was certified to the Board.  The 
CUE question is inextricably intertwined with the earlier 
effective date issues in this case and must be decided in the 
first instance by the RO, before the Board reaches a final 
determination on the earlier effective date issues.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that an effective date for the award of 
benefits will be assigned when service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish an earlier effective date.  

Finally, the RO must also ask the veteran to provide any 
evidence in his possession that pertains to the claims.  38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the April 2001 
and April 2003 VCAA letters.  The RO must include this 
statement with the Dingess notice discussed above.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice should also ask the appellant to 
provide any evidence in his possession 
that pertains to the claims.  The letter 
should request that the veteran provide 
any additional argument with respect to 
the newly raised issue of CUE in the 
February 2002 rating decision.  

2.  The RO should adjudicate the matter 
of whether there was CUE in the February 
2002 rating decision which denied 
increased evaluations for hemorrhoids and 
a post-operative anal fissure.  A 
separate rating action should be issued 
by the RO.  This new rating action, if 
unfavorable, will not be before the 
undersigned unless it is appealed by the 
veteran to the Board. 

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran a SSOC and 
afford the applicable opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


